                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         2:19-cv-00957-DMG-JC                                           Date     January 30, 2020
 Title            Hung Si Vuong v. J. Gastelo



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                    N/A                               N/A
                Deputy Clerk                         Court Reporter / Recorder                  Tape No.
                Attorney Present for Petitioner:                      Attorney Present for Respondent:
                             None                                                  None


 Proceedings:                  (IN CHAMBERS)

                               ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE
                               DISMISSED BASED UPON PETITIONER’S FAILURE TO COMPLY
                               WITH COURT ORDER AND TO FILE STATUS REPORT

         On February 8, 2019, petitioner Hung Si Vuong, who is in custody and is proceeding pro se,
formally filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
§ 2254 (“Petition”), a supporting memorandum (“Petition Memo”), and a Motion to Stay and Abey until
Exhaustion is Complete (“Motion to Stay”) with an attached copy of a state petition for writ of habeas
corpus (“State Petition”). The Petition challenges a judgment in Los Angeles County Superior Court
(“LASC”) Case No. KA110002 (“State Case”) on five grounds, only the first of which has been
exhausted. (Petition at 2, 5-7). Petitioner alleges: (1) the trial court violated petitioner’s right to a fair
trial by denying petitioner’s request to continue petitioner’s trial so that petitioner could retain new
counsel (Ground One); (2) petitioner did not receive notice of the remittitur issued on appeal in the State
Case so that he could challenge his appellate counsel’s failure to raise claims on direct appeal (Ground
Two); (3) there was insufficient evidence of specific intent to support petitioner’s conviction (Ground
Three); (4) the trial court erred by failing sua sponte to give a lesser included offense instruction for
trespassing (Ground Four); and (5) petitioner’s trial and appellate counsel were ineffective (Ground
Five). (Petition at 5-7; Petition Memo at 6-7; State Petition at 3-4b).

         On August 30, 2019, the District Judge granted the Motion to Stay to exhaust Grounds Two
through Five of the Petition (“August Order”). The August Order further directed petitioner, beginning
thirty (30) days from the date of such order and every sixty (60) days thereafter, to file a status report
detailing the status of the state court proceedings in issue. The Order further notified petitioner that even
if he had no new information regarding the status of his efforts to exhaust his state remedies in a given
period because a matter remained pending in state court, petitioner was nonetheless required to serve and
file a status report advising the Court of that fact. The Order also expressly cautioned petitioner that the
failure to meet any of the time requirements contained therein would result in an order vacating the stay,
nunc pro tunc, might preclude consideration of the unexhausted claims, and might result in the dismissal
of this action for lack of prosecution.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-00957-DMG-JC                                           Date    January 30, 2020
 Title          Hung Si Vuong v. J. Gastelo

       On September 30, 2019, petitioner timely filed his initial status report in which he indicated that
he had filed the State Petition by providing it to prison authorities for mailing to the California Supreme
Court on September 26, 2019.

        Pursuant to the August Order, petitioner’s second status report was due by November 29, 2019.
To date, petitioner has failed to file the requisite second status report. which was due more than two
months ago. Petitioner has likewise failed to seek an extension of time to file such status report. Nor
has petitioner requested or been excused from the obligation timely to file such report.

         IT IS THEREFORE ORDERED: By no later than February 14, 2020, petitioner shall show
cause, if there be any (1) for his failure timely to file the required second status report; and (2) why this
action should not be dismissed based on petitioner’s failure to file the required second status report,
failure to comply with the District Judge’s August Order, and/or failure to prosecute. Petitioner is
cautioned that the failure timely to comply with this Order to Show Cause may result in the
dismissal of this action based upon petitioner’s failure to comply with Court’s orders and/or
petitioner’s failure to prosecute this action, or may result in an order vacating the stay, nunc pro
tunc, which may preclude consideration of the unexhausted claims (Grounds Two through Five).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 2 of 2
